DETAILED ACTION   

1.	The Office Action is in response to Application 17361358 filed on 06/29/2021. Claims 1-18 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

						Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17361358 filed on 06/29/2021.
Priority #			 Filling Data			 Country
10-2020-0084366		 2020-07-08		             KR


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 1-5, 7-13, 15-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by HONGO et al. (US 20080170122).   

	Regarding claim 1, HONGO teaches a surround view monitoring system (fig. 1) comprising: 
	a plurality of cameras provided in a vehicle (fig, 1, component 10_1, 10_2, 10_3, 10_4), the cameras being configured to capture first images of surroundings of the vehicle (as shown in fig. 1); 
	a non-volatile memory (fig. 2, component 20_1, 20_2) configured to store second images captured by the cameras or position information of the cameras in the vehicle (paragraph 0056, … Acquisition unit 20_1 acquires and stores the first image captured by vehicle camera 10_1. Acquisition unit 20_2 acquires and stores the second image captured by vehicle camera 10_2);
	 and a processor (fig. 1, component 100) configured to match the first images captured by the cameras relative to one another based on the second images or the position information stored in the non-volatile memory (as shown in fig. 12; Abstract, … the images of the overlapping regions within the first and second projection images are compared to generate a comparison value. The comparison value is in turn compared with a threshold value for the determination of vehicle camera movement out of its proper position).

	Regarding claim 11, HONGO teaches a surround view monitoring method (fig. 1) comprising: 
	storing second images captured by the cameras or position information of the cameras in a vehicle (paragraph 0056, … Acquisition unit 20_1 acquires and stores the first image captured by vehicle camera 10_1. Acquisition unit 20_2 acquires and stores the second image captured by vehicle camera 10_2);
	and capturing first images of surroundings of the vehicle through a plurality of cameras provided in the vehicle (fig, 1, component 10_1, 10_2, 10_3, 10_4); 
	matching the first images captured by the cameras relative to one another based on the second images or the stored position information (as shown in fig. 12; Abstract, … the images of the overlapping regions within the first and second projection images are compared to generate a comparison value. The comparison value is in turn compared with a threshold value for the determination of vehicle camera movement out of its proper position).

Regarding claim 2,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that wherein the plurality of cameras comprise: a front camera configured to capture an image of a front of the vehicle; a rear camera configured to capture an image of a rear of the vehicle; a left camera configured to capture an image of a left of the vehicle; and a right camera configured to capture an image of a right of the vehicle (as shown in fig. 1; component 10_1, 10_2, 10_3, 10_4).

Regarding claim 3,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that wherein the second images stored in the non-volatile memory are images captured by the cameras in a state in which positions of the cameras are corrected (fig. 12; paragraph 0010, … when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared. If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position).

Regarding claim 4,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that the position information stored in the non-volatile memory is position information about movement or rotation of the cameras in a state in which positions of the cameras are corrected (fig. 12; paragraph 0015, … detect movement of at least the first vehicle camera or the second vehicle camera out of position by comparing between the calculated difference and a threshold value; paragraph 0006, …  adjusting and setting (calibrating) the positions and imaging directions (camera directions) of the respective vehicle cameras).

Regarding claim 5,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that extract features from the second images and the first images (fig. 12, M2/M1 is the features extracted from the second images and the first images; paragraph 0009-0010, … a projection image of an image imaged by vehicle camera 10_1 is denoted by projection image E1, and a projection image of an image imaged by vehicle camera 10_2 is denoted by projection image E2… edges of white lines M1 and M2 painted on the road), compare the extracted features to estimate current position information of the cameras, and match the first images captured by the cameras based on the estimated current position information (paragraph 0010, … when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared. If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position).

Regarding claim 7,  HONGO teaches the limitations of claim 5 as discussed above. In addition, HONGO further discloses that from the stored images and the captured images and match the first images captured by the cameras based on a relation between the extracted features (fig. 12; paragraph 0056, … Acquisition unit 20_1 acquires and stores the first image captured by vehicle camera 10_1. Acquisition unit 20_2 acquires and stores the second image captured by vehicle camera 10_2l ; paragraph 0010, … when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared. If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position).

Regarding claim 8,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that extract current position information of the cameras based on the first images (fig. 12/fig. 13), and, in a case in which the estimated current position information of the cameras is within a predetermined allowable range based on the stored position information, match the first images captured by the cameras based on the second images or the stored position information (Abstract, … the first and second projection images are compared to generate a comparison value. The comparison value is in turn compared with a threshold value for the determination of vehicle camera movement out of its proper position ; paragraph 0015, … detect movement of at least the first vehicle camera or the second vehicle camera out of position by comparing between the calculated difference and a threshold value). 

Regarding claim 9,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that determine matchability of a matched image acquired as a result of the matching of the captured images (paragraph 0022, … identify a comparison region within the first projection image converted from the first image acquired at the second timing, based on the moving distance), and, in a case in which the determined matchability deviates from a predetermined reference, estimate current position information of the cameras based on the first images and match the first images based on the estimated current position information of the cameras (paragraph 0030, … detect movement at least the first vehicle camera or the second vehicle camera out of position by comparing between the calculated difference and a threshold value).

Regarding claim 10,  HONGO teaches the limitations of claim 1 as discussed above. In addition, HONGO further discloses that detect abnormality of the plurality of cameras based on the first images captured by the cameras or a signal of the plurality of cameras (paragraph 0010, when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared … If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position). 

Regarding claim 12,  HONGO teaches the limitations of claim 11 as discussed above. In addition, HONGO further discloses that correcting positions of the cameras in a state in which the cameras are mounted to the vehicle before the storing (fig. 8, step S153; paragraph 0014, …determining whether a vehicle camera has moved out of its proper position; paragraph 0100, … a threshold value stored in advance), wherein the storing comprises storing position information about movement or rotation of the cameras (fig. 8, step S190; paragraph 0083, …and the second images captured by the cameras in a state in which the positions of the cameras are corrected (fig. 12; paragraph 0010, … detector 70 detects that vehicle camera 10_1 or vehicle camera 10_2 has moved out of its proper position or out of its proper imaging direction) and the second images captured by the cameras in a state in which the positions of the cameras are corrected (fig. 12; paragraph 0006, …  adjusting and setting (calibrating) the positions and imaging directions (camera directions) of the respective vehicle cameras).

Regarding claim 13,  HONGO teaches the limitations of claim 11 as discussed above. In addition, HONGO further discloses that the matching comprises extracting features from the second images and the first images (fig. 12, M2/M1 is the features extracted from the second images and the first images; paragraph 0009-0010, … a projection image of an image imaged by vehicle camera 10_1 is denoted by projection image E1, and a projection image of an image imaged by vehicle camera 10_2 is denoted by projection image E2… edges of white lines M1 and M2 painted on the road), comparing the extracted features to estimate current position information of the cameras, and matching the first images captured by the cameras based on the estimated current position information (paragraph 0010, … when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared. If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position).

Regarding claim 15,  HONGO teaches the limitations of claim 13 as discussed above. In addition, HONGO further discloses that the matching comprises extracting features from the second images and the first images, and matching the first images captured by the cameras based on a relation between the extracted features (fig. 12; paragraph 0056, … Acquisition unit 20_1 acquires and stores the first image captured by vehicle camera 10_1. Acquisition unit 20_2 acquires and stores the second image captured by vehicle camera 10_2l ; paragraph 0010, … when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared. If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position).

Regarding claim 16,  HONGO teaches the limitations of claim 11 as discussed above. In addition, HONGO further discloses that the matching comprises estimating current position information of the cameras based on the first images (fig. 12/fig. 13), and, in a case in which the estimated current position information of the cameras is within a predetermined allowable range based on the stored position information, matching the first images captured by the cameras based on the stored images or the stored position information (Abstract, … the first and second projection images are compared to generate a comparison value. The comparison value is in turn compared with a threshold value for the determination of vehicle camera movement out of its proper position ; paragraph 0015, … detect movement of at least the first vehicle camera or the second vehicle camera out of position by comparing between the calculated difference and a threshold value). 

Regarding claim 17,  HONGO teaches the limitations of claim 11 as discussed above. In addition, HONGO further discloses that determine matchability of a matched image acquired as a result of the matching of the captured images (paragraph 0022, … identify a comparison region within the first projection image converted from the first image acquired at the second timing, based on the moving distance), and, in a case in which the determined matchability deviates from a predetermined reference, estimate current position information of the cameras based on the first images and match the first images based on the estimated current position information of the cameras (paragraph 0030, … detect movement at least the first vehicle camera or the second vehicle camera out of position by comparing between the calculated difference and a threshold value).

Regarding claim 18,  HONGO teaches the limitations of claim 11 as discussed above. In addition, HONGO further discloses that detect abnormality of the plurality of cameras based on the first images captured by the cameras or a signal of the plurality of cameras (paragraph 0010, when a plurality of projection images are overlapped and synthesized, the positions of edges of white lines M1 and M2 are compared … If a difference therebetween is large, it can be detected that a vehicle camera has moved out of its proper position). 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
6.	Claim 6, 14 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over HONGO et al. (US 20080170122) and in view of Nagata et al. (US 20160140403).
       
	Regarding claim 6,  HONGO teaches the limitations of claim 5 as discussed above. In addition, HONGO further discloses that extract features included in the second images and the first images (fig. 12).
	It is noticed that HONGO does not disclose explicitly to extract features from the vehicle.
	Nagata disclose of to extract features from the vehicle (fig. 6).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that extract features from the vehicle as a modification to the system for the benefit of multi-directional maneuvering assist (paragraph 0076).
	
	Regarding claim 14,  HONGO teaches the limitations of claim 13 as discussed above. In addition, HONGO further discloses that extract features included in the second images and the first images (fig. 12).
	It is noticed that HONGO does not disclose explicitly to extract features from the vehicle.
	Nagata disclose of to extract features from the vehicle (fig. 6).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that extract features from the vehicle as a modification to the method for the benefit of multi-directional maneuvering assist (paragraph 0076).

7. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
8.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423